July 5, 2016 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 RE: Dreyfus Research Growth Fund, Inc. 1933 Act File No.: 2-33733 1940 Act File No.: 811-01899 CIK No.: 0000030162 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of Prospectus for the above-referenced fund, that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 78 to the Registration Statement, electronically filed with the Securities and Exchange Commission on June 27, 2016. Please address any comments or questions to my attention at 212-922-6785. Sincerely, /s/ Gina M. Gomes Gina M. Gomes Paralegal
